UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- against - 20 Cr. 109 (JGK)

LUILLY FERNANDEZ, ORDER

 

Defendants.

 

JOHN G. KOELTL, District Judge:

As discussed at the teleconference held today, the next
conference is scheduled for July 9, 2021 at 9 a.m.

Because a continuance is needed to assure the effective
assistance of counsel and to allow the parties the opportunity
to discuss a disposition short of trial, the Court prospectively
excludes the time from today, May 3, 2021, until July 9, 2021,
from Speedy Trial Act calculations. The Court finds that the
ends of justice served by granting the continuance outweigh the
best interest of the defendant and the public in a speedy trial.
This Order is entered pursuant to 18 U.S.C. § 3161 (h) (7) {A).

SO ORDERED.

Dated: New York, New York Ay 6 CMatbyg
May 3, 2021 N ws

 

“~~ John G. Koeltl
United States District Judge

 

 

USDS SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:

DATE FILED: Lep: 5-3-2)

 

 

 

 

 

 

 
